Opinion issued December 8, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00794-CV
____________

STEVEN EARL CLAUSSEN AND PETER CLAUSSEN, Appellant

V.

LISA L. MCPHERSON, INDIVIDUALLY AND AS INDEPENDENT
ADMINISTRATRIX WITH NUNCUPATIVE WILL ANNEXED OF THE
ESTATE OF PATRICIA JANE CLAUSSEN, DECEASED, AND THE
ANIMAL EMERGENCY ENDOWMENT, Appellees




On Appeal from Probate Court No. 4
Harris County, Texas
Trial Court Cause Nos. 355,425 & 355,425-401




MEMORANDUM  OPINION
          Appellants Steven Earl Claussen and Peter Claussen have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent) 20.1 (listing requirements for establishing
indigence; see also Tex. Gov’t Code Ann. §§ 51.207, 51.941( (Vernon Supp. 2005)
(listing fees in court of appeal).  After being notified that this appeal was subject to
dismissal, appellants Steve Earl Claussen and Peter Claussen did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied. 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.